                   Case 3:21-cv-05023-RSM Document 7 Filed 01/22/21 Page 1 of 3



 1                                                                     THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                        IN THE UNITED STATES DISTRICT COURT

 8                                 FOR THE WESTERN DISTRICT OF WASHINGTON

 9                                                                 AT TACOMA

10   MARGARET HERNANDEZ,
                                                                               No. 3:21-cv-05023-RSM
11                                                   Plaintiff,
                                                                               STIPULATION FOR AND ORDER
12                           vs.                                               OF DISMISSAL

13   SAFEWAY, INC., a foreign corporation
     doing business in the State of Washington,
14
                                                     Defendant.
15

16                                                                I. STIPULATION

17              IT IS HEREBY STIPULATED AND AGREED by and between the parties as

18   follows:

19              1.           Plaintiff agrees to dismissal of her claims against the defendant with

20   prejudice and without costs to either party.

21              2.           Defendant agrees to immediately, upon receipt of Plaintiff’s counsel’s

22   signature on this stipulation, stop medical records collection that is currently in process

23   pursuant to a January 7, 2021, stipulation between the parties in this matter and provide

24   to Plaintiff’s counsel the records obtained pursuant to this stipulation without retaining a

25   copy.

     STIPULATION FOR AND ORDER OF                                                         Turner Kugler Law, PLLC
     DISMISSAL - 1                                                                         6523 California Ave SW #454
     R :\6916\P LE A D IN G S \dism issal.stip.wpd                                              Seattle, W A 98136
                                                                                                 (206) 659-0679
                   Case 3:21-cv-05023-RSM Document 7 Filed 01/22/21 Page 2 of 3



 1              3.           The parties jointly request that the court enter the subjoined order of

 2   dismissal. The parties waive notice of presentment.

 3              Dated: January 20, 2021.

 4   GS JONES LAW GROUP, P.S.                                   TURNER KUGLER LAW, PLLC

 5   By:       s/ John D. Groseclose                            By:     s/ John T. Kugler
         John D. Groseclose, WSBA #29104                           John T. Kugler, WSBA # 19960
 6       Attorney for Plaintiff                                    Attorney for Defendant

 7
                                                       II. ORDER
 8
                THIS MATTER came before the court based on the foregoing stipulation of the
 9
     parties for dismissal. It is hereby ORDERED, ADJUDGED AND DECREED that the
10
     above-entitled matter be and the same is hereby dismissed with prejudice and without
11
     costs.
12
                Dated:             -DQXDU\        , 2021.
13

14

15
                                                           
                                                          _____________________________
                                                          Ricardo S. Martinez
                                                          &KLHI8QLWHG6WDWHV'LVWULFW-XGJH
16

17   PRESENTED BY:

18   TURNER KUGLER LAW, PLLC

19   By:     s/ John T. Kugler
        John T. Kugler, WSBA # 19960
20      Attorney for Defendant

21

22

23

24

25

     STIPULATION FOR AND ORDER OF                                             Turner Kugler Law, PLLC
     DISMISSAL - 2                                                              6523 California Ave SW #454
     R :\6916\P LE A D IN G S \dism issal.stip.wpd                                   Seattle, W A 98136
                                                                                      (206) 659-0679
                    Case 3:21-cv-05023-RSM Document 7 Filed 01/22/21 Page 3 of 3



 1                                                    CERTIFICATE OF SERVICE

 2           I hereby certify that on January 21, 2021, I electronically filed the foregoing with the Clerk of the
     Court using the CM/ECF system which will send notification of such filing to the following:
 3
                              Attorney for Plaintiff:
 4                            John Groseclose
                              GSJones Law Group
 5                            1155 Bethel Ave.
                              Port Orchard, W A 98366
 6                            john@ gsjoneslaw.com

 7   and I hereby certify that I have m ailed by United States Postal Service the docum ent to the following non-
     CM/ECF participants:
 8
                              none
 9
                                                             s/ John T. Kugler
10                                                       JOHN T. KUGLER, W SB #19960
                                                         Attorney for Defendant Safeway Inc.
11                                                       TURNER KUGLER LAW , PLLC
                                                         6523 California Ave SW #454
12                                                       Seattle, W A 98136-1833
                                                         Telephone: (206) 659-0679
13                                                       E-m ail: john@ turnerkuglerlaw.com

14

15

16

17

18

19

20

21

22

23

24

25

      STIPULATION FOR AND ORDER OF                                                         Turner Kugler Law, PLLC
      DISMISSAL - 3                                                                            6523 California Ave SW #454
      R :\6916\P LE A D IN G S \dism issal.stip.wpd                                                 Seattle, W A 98136
                                                                                                     (206) 659-0679
